DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed August 25, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Reasons for allowance can be found below.
The Applicants have misunderstood the reasons for the §112(b) indefinite rejection.  The rejection was not about structure of the if/when conditional statement.  Claim 24 recites “to compare the instantaneous current value … with at least one predetermined limit value for each connector”.  “At least one” indicates that there is any number, from one to infinity, of predetermined limit values.  This is a broad limitation (that, by itself, is acceptable claim language).
The claim, however, then recites a current limiting action “when the instantaneous current … exceeds a first predetermined limit” and a current interrupting action “when the instantaneous current … exceeds a second predetermined limit”.  Here, the claim explicitly recites the narrow limitation indicating the presence of exactly two predetermined limit values.
The claim was rejected as indefinite because it recites both a broad unbounded range of infinite possible numbers of limits and the narrow limitation of exactly two limits.  Using a broad limitation and a narrow limitation, together in the same claim to address the same limitation, makes the claim indefinite.

The §112(b) rejection of claim 24 is withdrawn because the broad “at least one” limitation of the penultimate paragraph is directed to a separate limitation (a different predetermined limit) than the other two recited in the last paragraph.  The same analysis is applied to claim 26.
Allowable Subject Matter
Claims 2-5, 7-9, 11, 13-16 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, the prior art does not teach or suggest a traction system for a vehicle, comprising, inter alia, the ECU arranged to, first, limit the current to or from at least one component when the current to that component exceeds a first limit by increasing or decreasing current to another component, and, thereafter, to interrupt the current to the at least one component when the current to that component exceeds a second limit.
Claims 2-5, 7-9, 11 and 25 are allowable as they depend from claim 24.
Regarding claim 26, the claim recites method steps that corresponds to the apparatus of claim 24, and the claim is allowable for the same reasons (the last two paragraphs).  Claims 13-16 and 18-20 are allowable as they depend from claim 24.
Regarding claim 21, the claim recites the computer comprising non-transitory computer program for performing the steps of claim 26, and is allowable for the same reasons as claim 26. 
Regarding claim 22, the claim recites the non-transitory computer program product comprising program code stored on non-transitory computer readable medium for performing the steps of claim 26, and is allowable for the same reasons as claim 26.
Regarding claim 23, the claim recites the non-transitory storage medium for use in a computing environment, to store code to perform the method of claim 26, and is allowable for the same reasons as claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836